DENIED; Opinion Filed May 31, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00677-CV

                          IN RE RONALD A. LOGSDON, Relator

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-50294-2012

                              MEMORANDUM OPINION
                        Before Justices Moseley, Francis, and Fillmore
                                 Opinion by Justice Moseley
       Relator contends the trial court erred in finding him in contempt. The facts and issues are

well known to the parties, so we need not recount them herein. Based on the record before us,

we conclude relator has not shown he is entitled to the relief requested. Accordingly, we DENY

relator’s petition for writ of habeas corpus. See TEX. R. APP. P. 52.8(a); Ex parte Barnett, 600
S.W.2d 252, 254 (Tex. 1980) (orig. proceeding).




                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE

130677F.P05